


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.

EXHIBIT 10.47

OMB Approval 2700-0042



AWARD/CONTRACT

1. THIS CONTRACT IS A RATED ORDER
     UNDER DPAS (15 CFR 350)

RATING
     N/A  

PAGE OF PAGES
          1            31

2. CONTRACT (Proc. Inst. Ident.) NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

     N01-AI-30053

     September 30, 2003

     VR076

5. ISSUED BY                                         CODE

                   2668-30053

6. ADMINISTERED BY (If other than Item 6)                    CODE

 

          National Institutes of Health
          Contract Management Branch, NIAID
          Room 2230
          6700-B Rockledge Dr., MSC 7612
          Bethesda, Maryland 20892-7612

DMID-VR

RFP NIH-NIAID-DMID-03-29

7. NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and ZIP Code)

8. DELIVERY


VaxGen, Inc.
1000 Marina Blvd. Ste. 200
Brisbane, CA 94005-1841

o FOB ORIGIN   x OTHER (See below)
                                                       FOB Destination

9/ DISCOUNT FOR PROMPT PAYMENT

N/A

 

10. SUBMIT INVOICES

ITEM

CODE

FACILITY CODE

ADDRESS SHOWN IN:

Art. G .3.

11. SHIP TO/MARK FOR                                                     CODE

N/A

12. PAYMENT WILL BE MADE BY
                                                    CODE

N/A

Article F.1.

 

See Article G.3.

13. AUTHORITY FOR USING OTHER FULL AND OPEN COMPETITION: NA

o 10 U.S.C. 2304(c)(  )    o 41 U.S.C. 253(c)( )

14. ACCOUNTING AND APPROPRIATION DATA
EIN# 1-943236309-A1                CAN# 3 -8460924 - $34,488,440 SOCC# 25.55
DOC# 300N1AI30053A

15A. ITEM NO.

15B. SUPPLIES/SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

Title: Production and Testing of Anthrax Recombinant Protective Antigen (rPA)
Vaccine

Period: September 30, 2003 through September 29, 2007
Amount Allotted: $ 34,488,440
Contract Type: Cost Plus Fixed Fee/Completion

   

FY 03
FY 04

$34,488,440 $45,798,421
$
$
$

15G. TOTAL AMOUNT OF CONTRACT       

$80,286,861

16. TABLE OF CONTENTS

(x)

SEC.

DESCRIPTION

PAGE(S)

(x)

SEC.

DESCRIPTION

PAGE(S)

PART I - THE SCHEDULE

PART II - CONTRACT CLAUSES

x

A

SOLICITATION/CONTRACT FORM

1

x

I

CONTRACT CLAUSES

24

x

B

SUPPLIES OR SERVICES AND PRICE/COST

4

 PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

x

C

DESCRIPTION/SPECS./WORK STATEMENT

10

x

J

LIST OF ATTACHMENTS

30

x

D

PACKAGING AND MARKING

12

PART IV - REPRESENTATIONS AND INSTRUCTIONS

x

E

INSPECTION AND ACCEPTANCE

12

x

K

REPRESENTATIONS, CERTIFICATIONS
AND OTHER STATEMENTS OF OFFERORS

31

x

F

DELIVERIES OR PERFORMANCE

12

o

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

x

G

CONTRACT ADMINISTRATION DATA

14

 

      x

H

SPECIAL CONTRACT REQUIREMENTS

17

o

M

EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17.  x CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return _3__ copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)  

18. o AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number _      _________________________________, including the
additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the items listed above and on any
continuation sheets. This award consummates the contract which consists of the
following documents: (a) the Government's solicitation and your offer, and (b)
this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print)

  20A. NAME OF CONTRACTING OFFICER

Lance Gordon, CEO

 

Elizabeth Osinski

Contracting Officer, CMB, NIAID, NIH

19B. NAME OF CONTRACTOR

____/s/ Lance Gordon_______________
                 (Signature of person authorized to sign)

19C. DATE SIGNED

9/30/03

 

20B. UNITED STATES OF AMERICA

BY _/s/ Elizabeth Osinski__________________________
                 (Signature of Contracting Officer)

20C. DATE SIGNED

9/30/03

NSN 7540-01-152-8069 26-107 STANDARD FORM 26 (REV. 4-85)     PREVIOUS EDITION
UNUSABLE Computer Generated Prescribed by GSA     FAR (48 CFR) 53.214(a)


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


1.

--------------------------------------------------------------------------------





SECTION B. SUPPLIES OR SERVICES AND PRICES/COSTS


ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

The purpose of this contract is to continue development of the rPA vaccine and
produce, test and release three million doses made from at least three cGMP
consistency lots.


ARTICLE B.2. ESTIMATED COST AND FIXED FEE


a. The estimated cost of this contract is $73,321,334.


b. The fixed fee for this contract is $6,965,527. The fixed fee shall be paid in
installments based on the negotiated milestones set forth in ARTICLE B.4.d., and
subject to the withholding provisions of the clauses ALLOWABLE COST AND PAYMENT
and FIXED FEE referenced in the General Clause Listing in Part II, ARTICLE I.1.
of this contract. Payment of fixed fee shall not be made in less than monthly
increments.


c. The Government’s obligation, represented by the sum of the estimated cost
plus fixed fee, is $80,286,861.


d. Total funds currently available for payment and allotted to this contract are
$34,488,440 , of which $31,496,292 represents the estimated costs, and of which
$2,992,148 represents the fixed fee. For further provisions on funding, see the
LIMITATION OF FUNDS clause referenced in Part II, ARTICLE I.2. Authorized
Substitutions of Clauses. These funds cover the start dates for Milestones 1, 2,
3, 4, 5, 6, 7, 8, 9,14 and 16.


e. It is estimated that the amount currently allotted will cover performance of
the contract through September 23, 2004.


f. The Contracting Officer may allot additional funds to the contract without
the concurrence of the Contractor.


g. Future increments to be allotted to this contract are estimated as follows:


  FY   PERIOD     ESTIMATED COST      FIXED FEE    TOTAL AMOUNT           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    04   9/30/03-9/29/07     $ 41,825,042     $3,973,379   $45,798,421    
(These funds cover the start of Milestones 10, 11, 12, 13, 15 and 17)  



ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

a.      Items Unallowable Unless Otherwise Provided


  Notwithstanding the clauses, ALLOWABLE COST AND PAYMENT, and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:


  (1) Acquisition, by purchase or lease, of any interest in real property;


  (2) Special rearrangement or alteration of facilities;


  (3) Purchase or lease of any item of general purpose office furniture or
office equipment regardless of dollar value. (General purpose equipment is
defined as any items of personal property which are usable for purposes other
than research, such as office equipment and furnishings, pocket calculators,
etc.);


  (4) Travel to attend general scientific meetings;


  (5) Foreign travel — See Paragraph b.(2) below;


2.

--------------------------------------------------------------------------------


  (6) Consultant costs;


  (7) Subcontracts;


  (8) Patient care costs;


  (9) Accountable Government property (defined as both real and personal
property with an acquisition cost of $1,000 or more and a life expectancy of
more than two years) and “sensitive items” (defined and listed in the
Contractor’s Guide for Control of Government Property), 1990, regardless of
acquisition value.


b. Travel Costs


(1) Domestic Travel


  (a) Total expenditures for domestic travel (transportation, lodging,
subsistence, and incidental expenses) incurred in direct performance of this
contract shall not exceed $409,495 without the prior written approval of the
Contracting Officer.


  (b) The Contractor shall invoice and be reimbursed for all travel costs in
accordance with Federal Acquisition Regulations (FAR) 31.205-46.


(2) Foreign Travel


  Requests for foreign travel must be submitted at least six weeks in advance
and shall contain the following: (a) meeting(s) and place(s) to be visited, with
costs and dates; (b) name(s) and title(s) of Contractor personnel to travel and
their functions in the contract project; (c) contract purposes to be served by
the travel; (d) how travel of contractor personnel will benefit and contribute
to accomplishing the contract project, or will otherwise justify the expenditure
of NIH contract funds; (e) how such advantages justify the costs for travel and
absence from the project of more than one person if such are suggested; and (f)
what additional functions may be performed by the travelers to accomplish other
purposes of the contract and thus further benefit the project.



ARTICLE B.4. ADVANCE UNDERSTANDINGS

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.


a. Subcontracts


  (1) To negotiate a cost plus fixed fee type subcontract with Health Protection
Agency (Porton Down) in the estimated cost of [ *] plus a fixed fee of [ * ] for
a total cost plus fixed fee amount not to exceed
[ *  ] . This subcontract shall also include ceilings for the indirect cost
rates as set forth in the Indirect Cost Rate section of this contract. Award of
the subcontract shall not proceed and no costs may be incurred until receipt of
the State Department Clearance and without the prior written approval of the
Contracting Officer upon review of the supporting documentation and a draft
subcontract as required by the Subcontracts clause of the General Clauses
incorporated in this contract. After written approval of the subcontract by the
Contracting Officer, a copy of the signed, approved subcontract shall be
provided to the Contracting Officer.


  (2) To negotiate a cost plus fixed fee type subcontract with Battelle in the
estimated cost of [ * ] plus a fixed fee of [ * ] for a total estimated cost
plus fixed fee amount not to exceed [ * ]. Award of the subcontract shall not
proceed without the prior written approval of the Contracting Officer upon
review of the supporting documentation and a draft subcontract agreement as
required by the Subcontracts clause of the General Clauses incorporated in this
contract. After written approval of the subcontract by the Contracting Officer,
a copy of the signed, approved subcontract shall be provided to the Contracting
Officer.


3.

--------------------------------------------------------------------------------


b. Indirect Cost Rate Ceilings


  (1) In no event shall the final amount reimbursable for the indirect costs
exceed a ceiling rate of [ * ]% for Fringe Benefits using a base of Direct Labor
for the entire performance period of this contract.


  (2) In no event shall the final amount reimbursable for Technical Labor
Overhead using a base of Technical Direct Labor and Fringe Benefits exceed a
ceiling rate of [ * ]% for the entire performance period of this contract.


  (3) In no event shall the final amount reimbursable for Manufacturing Overhead
using a base of Manufacturing Direct Labor and Fringe Benefits exceed a ceiling
rate of [ * ]% for the entire performance period of this contract.


  (4) In no event shall the final amount reimbursable for General and
Administrative Expenses (G&A) exceed a ceiling rate of [ * ]% of Direct Labor,
Technical Labor Overhead , Manufacturing Labor Overhead and Total Other Direct
Costs for the entire performance period of this contract.


  (5) For the Health Protection Agency (HPA) Porton Down subcontract, in no
event shall the final amount reimbursable for Labor Overhead using a base of
Direct Labor and Fringe Benefits exceed a ceiling rate of [ * ]% for the entire
performance period of this subcontract. In no event shall the final amount
reimbursable for General and Administrative Expenses (G&A) using a base of
Direct Labor, Fringe Benefits, Overhead and Total Other Direct Costs exceed a
ceiling rate of [ * ]% for the entire period of performance of this subcontract.


  (6) Any costs over and above these cost ceilings in items (1) through (5)
above shall not be reimbursed under this contract or any other Government
contract, grant, or cooperative agreement.


  (7) The Contractor shall complete all work in accordance with the Statement of
Work, terms and conditions of this contract.


c. Product Liability Insurance as a [ * ]


(1) [ * ]


  [ * ]


  [ * ]


d. Contract Milestones


  The Contractor shall complete all work in accordance with the Statement of
Work and the contract milestones set forth below. The distribution of the fixed
fee shall be paid in milestone based installments and payment of this fee is
determined by the Project Officer’s written certification that the milestone has
been satisfactorily performed and that the technical requirements have been met
regarding the completion of the following milestones: If the Contractor meets
the milestones earlier than the dates set forth below, then the fee will be paid
at the earlier date after completion of the milestone.


--------------------------------------------------------------------------------

      MILESTONES     ESTIMATED COST     FIXED FEE     TOTAL CPFF    

--------------------------------------------------------------------------------

    Milestones for VaxGen                

--------------------------------------------------------------------------------

  1          Submit refined preclinical     $[ * ]     $[ * ]     $[ * ]        
testing plan on or before                     12/22/03                

--------------------------------------------------------------------------------

  2     Submit refined clinical testing     $[ * ]     $[ * ]     $[ * ]        
plan on or before 12/16/03                

--------------------------------------------------------------------------------




4.

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

      MILESTONES     ESTIMATED COST     FIXED FEE     TOTAL CPFF    

--------------------------------------------------------------------------------

 3     Submit refined regulatory plan     $[ * ]     [ * ]     $[ * ]         on
or before 12/15/03                

--------------------------------------------------------------------------------

 4     Complete development and     $[ * ]     $[ * ]     $[ * ]        
validation of assays on or                     before 3/22/04                

--------------------------------------------------------------------------------

 5     Demonstrated suitability of     $[ * ]     $[ * ]     $[ * ]        
facility on or before 11/7/03                

--------------------------------------------------------------------------------

 6     Demonstrated tech transfer on     $[ * ]     $[ * ]     $[ * ]         or
before 6/9/04                

--------------------------------------------------------------------------------

 7     Submit inventory     $[ * ]     $[ * ]     $[ * ]        
storage/maintenance plan on or                     before 9/20/06              
 

--------------------------------------------------------------------------------

 8     Phase 2 trial completed on or     $[ * ]     $[ * ]     $[ * ]        
before 3/7/05 - Reporting to                     NIAID and subsequent payment to
                    be broken into three distinct                     phases:
(1) initiation of                     enrollment (first patient                
    enrolled) (2) Last patient out;                     and (3) delivery of
final                     report to NIAID. Reports                     should
include all data                     collected during the various              
      phases of the study. Fee for                     this milestone shall be
paid in                     3 equal installments of the                    
total fee for this milestone                     based on the completion of    
                phases (1), (2), and (3) above.                

--------------------------------------------------------------------------------

 9     Stockpile manufacturing     $[ * ]     $[ * ]     $[ * ]        
feasibility plan on or before                     9/20/06                

--------------------------------------------------------------------------------

10     Manufacture all bulk rPA on or     $[ * ]     $[ * ]     $[ * ]        
before 4/2/04 and fee will be                     paid after receipt of        
            Certificate of Analysis                

--------------------------------------------------------------------------------

11     Fill/Finish 3 million doses on     $[ * ]     $[ * ]     $[ * ]    
         or before 10/14/04 and fee will                     be paid after
receipt of                     Certificate of Analysis                

--------------------------------------------------------------------------------

12     Release of 3d cGMP lot, deliver     $[ * ]     $[ * ]     $[ * ]        
or store 3 million doses after                     receipt on or before 10/19/04
                    and fee will be paid after                     receipt of
Certificate of                     Analysis                

--------------------------------------------------------------------------------




5.

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

      MILESTONES     ESTIMATED COST     FIXED FEE     TOTAL CPFF    

--------------------------------------------------------------------------------

13     Second Phase 2 trial completed     $[ * ]     $[ * ]     $[ * ]        
on or before 6/21/06 Reporting                     to NIAID and subsequent
payment                     to be broken into three                     distinct
phases: (1) initiation                     of enrollment (first patient        
            enrolled) (2) Last patient out;                     and (3) delivery
of final                     report to NIAID. Reports                     should
include all data                     collected during the various              
      phases of the study. Fee for                     this milestone shall be
paid in                     3 equal installments of the                    
total fee for this milestone                     based on the completion of    
                phases (1), (2), and (3) above.                

--------------------------------------------------------------------------------

14     Preclinical studies completed     $[ * ]     $[ * ]     $[ * ]         on
or before 7/11/06                

--------------------------------------------------------------------------------

15          Complete regulatory plan on or     $[ * ]     $[ * ]     $[ * ]    
    before 9/4/07                

--------------------------------------------------------------------------------

16     Complete stability plan on or     $[ * ]     $[ * ]     $[ * ]        
before 3/30/07 Upon completion                     of 1st year, 2nd year and 3rd
                    year of stability testing and                     reporting,
fee will be paid in                     partial payments                

--------------------------------------------------------------------------------

17     Complete inventory     $[ * ]     $[ * ]     $[ * ]        
storage/maintenance plan on or                     before 10/4/06              
 

--------------------------------------------------------------------------------

e. Scientific Meetings


        Travel to general scientific meetings as follows:

  Authorization to expend contract funds for general scientific meeting travel
is not provided herein. The Contractor shall request approval to expend contract
funds for general scientific meeting travel, in writing, 4 weeks in advance of
the proposed travel. The Contractor’s written request shall include the name(s)
and title(s) of personnel proposed to travel, the meeting dates and location,
details of proposed costs (airfare, per diem/subsistence, other), and a
description of the benefit to be derived (to this contract) from the proposed
travel.


f. Protocol Approvals


  (1) The Contractor shall not commence work on any clinical or pre-clinical
protocol unless the Contractor has received written approval of that protocol
from the NIAID Project Officer. The NIAID Project Officer will approve the
clinical and pre-clinical protocols in consultation with an advisory group. It
is understood that the clinical or pre-clinical protocols may be modified and
may not be implemented as proposed. It is further understood that any costs
incurred in the conduct of any clinical or pre-clinical protocol that has not
received the written approval of the NIAID Project Officer shall not be
reimbursed through this contract.





6.

--------------------------------------------------------------------------------


  (b) The Contractor shall not commence work on any clinical protocol until the
NIAID has informed the Contractor that it has been found exempt from OMB
clearance procedures by the Clinical Exemption Committee of the NIH.


g. Subcontractor Estimated Expenditures


  The Contractor shall include in their monthly voucher a list of estimated
Subcontractor monthly expenditures for Subcontractors that have not submitted
invoices for that respective month. If the Subcontractor(s) did not work and
therefore did not incur costs during that respective month, then this should
also be indicated on the monthly voucher.


h. Invoices — Cost and Personnel Reporting, and Variances from the Negotiated
Budget


  (1) The contractor agrees to provide a detailed breakdown on invoices of the
following cost categories:


  (a) Direct Labor — List individuals by name, title/position, hourly/annual
rate, level of effort, and amount claimed.


  (b) Fringe Benefits — Cite rate and amount


  (c) Overhead — Cite rate and amount


  (d) Materials & Supplies — Include detailed breakdown when total amount is
over $1,000.


  (e) Travel — Identify travelers, dates, destination, purpose of trip, and
amount. Cite COA, if appropriate. List separately, domestic travel, general
scientific meeting travel, and foreign travel.


  (f) Subcontracts — Attach subcontractor invoice(s).


  (g) Equipment — Cite authorization and amount.


  (h) Total Cost


  (i) Fixed Fee


  (j) Total CPFF


  Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.


  (2) The contractor agrees to immediately notify the contracting officer in
writing if there is an anticipated overrun (any amount) or unexpended balance
(greater than 10 percent) of the amount allotted to the contract, and the
reasons for the variance. Also refer to the requirements of the Limitation of
Funds and Limitation of Cost Clauses in the contract.



SECTION C. DESCRIPTION/SPECIFICATIONS/WORK STATEMENT


ARTICLE C.1. STATEMENT OF WORK


a. Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to accomplish
the tasks and milestones in the Statement of Work, SECTION J, ATTACHMENT 1,
dated September 30, 2003, attached hereto and made a part of this contract.
Performance and expenditures under this contract will be consistent with the
work plans, schedule and budget described in the Contractor’s initial proposal
dated June 27, 2003,and the Final Proposal Revision dated September 8, 2003,
which includes the answers provided in Response to the Technical and
Administrative Questions.






ARTICLE C.2. REPORTING REQUIREMENTS

The Contractor shall submit to the Contracting Officer and to the Project
Officer technical progress reports covering the work accomplished during each
reporting period. These reports are subject to the technical inspection and
requests for clarification by the Project Officer. These shall be brief and
factual and prepared in accordance with the following:


7.

--------------------------------------------------------------------------------


a. Technical Reports


  The Contractor shall prepare and submit the following reports in the manner
stated below:


  (1) Monthly Technical Progress Reports — On the fifteenth of each month for
the previous calendar month, the Contractor shall submit six (6) copies of a
Monthly Technical Progress Report, comprising five (5) copies to the Project
Officer and one (1) copy to the Contracting Officer. Such reports shall include
the following specific information:


  (a) A cover page that lists the contract number and title, the period of
performance being reported, the contractor’s names and address, the author(s),
and the date of submission;


  (b) SECTION I — An introduction covering the purpose and scope of the contract
effort;


  (c) SECTION II — The report shall detail, document, and summarize the results
of work done during the period covered. These reports shall be in sufficient
detail to explain comprehensively the results achieved. The description shall
include pertinent data and/or graphs in sufficient detail to explain any
significant results achieved and preliminary conclusions resulting from analysis
and scientific evaluation of data accumulated to date under the project. Also to
be included in the report is a summary of work proposed for the next reporting
period. Specific requirements are set forth in the Work Statement. A summary of
each ongoing and completed protocol shall be submitted at this time. A monthly
report will not be required for the period when the final report is due.
Preprints and reprints of papers and abstracts shall be submitted with the
Annual Report.


  (d) SECTION III — Substantive performance; a description of current technical
or substantive performance and any problems encountered and/or which may exist
along with resolution or proposed corrective action. An explanation of any
difference between planned progress and actual progress, why the differences
have occurred, and if behind planned progress what corrective steps are planned.


  (e) SECTION IV — Estimated and Actual Expenses


  This report shall also contain a narrative statement as to whether there is
any discrepancy at this time between the % of work completed and the cumulative
costs incurred to date. Section IV of this report shall also contain estimates
for the Subcontractors’ expenses from the previous month if the Subcontractor
did not submit a bill in the previous month. These shall be listed for each
Subcontractor. If the Subcontractor(s) was not working or did not incur any
costs in the previous month, then a statement to this effect should be included
in this report for those respective subcontractors.


  (2) Milestone Reports — A milestone report will be provided after the
completion of each Milestone unless otherwise agreed upon by the Principal
Investigator and the Project Officer. Milestone reports and monthly reports may
be combined if agreed by the Contracting Officer and the Project Officer. For
those months when milestone reporting requirements are extensive, the monthly
Technical Progress Report may not be required if agreed by the Project Officer,
Contracting Officer and Contractor. Cost information for the month will be
required in all cases.


  (3) Final Report — By the expiration date of the contract, the Contractor
shall submit five (5) copies of a comprehensive Final Report, as above,
comprising four (4) copies to the Project Officer and one (1) copy to the
Contracting Officer. This final report shall detail, document and summarize the
results of the entire contract work for the period covered. This report shall be
in sufficient detail to explain comprehensively the results achieved. Specific
requirements are set forth in the Work Statement. Preprints and reprints not
submitted previously shall be submitted.


  (4) Summary of Salient Results — With the final report the Contractor shall
submit a summary (not to exceed 200 words) of salient results achieved during
the performance of the contract.


8.

--------------------------------------------------------------------------------





ARTICLE C.3. INVENTION REPORTING REQUIREMENT

All reports and documentation required by FAR Clause 52.227-11 including, but
not limited to, the invention disclosure report, the confirmatory license, and
the government support certification, shall be directed to the Extramural
Inventions and Technology Resources Branch, OPERA, NIH, 6705 Rockledge Drive,
Room 1040 A, MSC 7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986).
In addition, one copy of an annual utilization report, and a copy of the final
invention statement, shall be submitted to the Contracting Officer. The final
invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted to the
Contracting Officer within 90 days after the expiration date of the contract to
the following address:

      Contracting Officer
      National Institutes of Health
      National Institute of Allergy and Infectious Diseases, CMB
      6700-B Rockledge Drive, Room 2230
      Bethesda, Maryland 20892 -7612

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

To assist Contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.


SECTION D. PACKAGING, MARKING AND SHIPPING

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.


SECTION E. INSPECTION AND ACCEPTANCE


a. The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided.


b. For the purpose of this SECTION, the Project Officer is the authorized
representative of the Contracting Officer.


c. Inspection and acceptance will be performed at the address listed in Article
G.1. Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.


d. This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.


  FAR Clause No. 52.246-8, INSPECTION OF RESEARCH AND DEVELOPMENT — COST
REIMBURSEMENT (MAY 2001).


9.

--------------------------------------------------------------------------------





SECTION F. DELIVERIES OR PERFORMANCE ARTICLE


ARTICLE F.1. DELIVERIES

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in Article C.1. and upon delivery and
acceptance by the Contracting Officer, or the duly authorized representative, of
the following items in accordance with the stated delivery schedule:


a. The items specified below as described in SECTION C, ARTICLE C. 2 . will be
required to be delivered F.O.B. Destination as set forth in FAR 52.247-35,
F.O.B. DESTINATION, WITHIN CONSIGNEES PREMISES (APRIL 1984), and in accordance
with and by the dates specified below:


--------------------------------------------------------------------------------

  Item   Description     Delivery Schedule    

--------------------------------------------------------------------------------

   1   Monthly Progress Reports     Fifteenth of each month    

--------------------------------------------------------------------------------

  2   Milestone Reports     Fifteenth of month following milestone              
  completion    

--------------------------------------------------------------------------------

  3   Final Report     Expiration Date of the Contract    

--------------------------------------------------------------------------------

  4   Summary of Salient Results     With the Final Reports    

--------------------------------------------------------------------------------


b. The above items shall be addressed and delivered to:


--------------------------------------------------------------------------------

        Addressee     Deliverable Item     Quantity    

--------------------------------------------------------------------------------

Contracting Officer     Monthly Progress Reports     Original     CMB, NIAID,
NIH     Milestone Reports     Original     Room 2230, MSC 7612     Final Report
    Original     6700B Rockledge Drive     Summary of Salient Results    
Original     Bethesda, MD 20892-7612            

--------------------------------------------------------------------------------

Project Officer     Monthly Progress Reports     5 Copies     DMID, NIAID, NIH  
  Milestone Reports     5 Copies     6610 Rockledge Drive     Final Report     5
Copies     MSC 7630, Room 5002     Summary of Salient Results     5 Copies    
Bethesda, MD 20892-7630            

--------------------------------------------------------------------------------

c. Other Reports/Deliverables


        The following are considered deliverables under this contract:

  (1) All Technical Reports, Milestone Reports, preprints, and protocols as
described in paragraph A, above. These deliverables are due as indicated.


  (2) All milestones indicated in the Statement of Work.


  If the Contractor becomes unable to deliver the reports specified hereunder
within the period of performance because of unforeseen difficulties,
notwithstanding the exercise of good faith and diligent efforts in performance
of the work, the Contractor shall give the Contracting Officer immediate written
notice of anticipated delay, the reasons for the delay, and the expected date of
delivery for the report.


10.

--------------------------------------------------------------------------------





ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address: http://www.arnet.gov.far/.

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

        52.242-15, Stop Work Order (AUGUST 1989) with ALTERNATE I (APRIL 1984).


SECTION G. CONTRACT ADMINISTRATION DATA


ARTICLE G.1. ARTICLE G.1. PROJECT OFFICER

The following Project Officers will represent the Government for the purpose of
this contract:


  Ed Nuzum DVM, PhD
Office of Biodefense Research Affairs (OBRA)/DMID/NIAID/NIH
Mail Stop Code 6604
6610 Rockledge Drive, Room 5117
Bethesda, MD 20892-6604
301-402-8603, 301-402-4197
301-480-1263 (fax)
301-461-8279 (cell)
enuzum@niaid.nih.gov


  Eileen Flynn, Co-Project Officer
Office of Biodefense Research Affairs (OBRA)/DMID/NIAID/NIH
Mail Stop Code 7630
6610 Rockledge Drive, Room 5002
Bethesda, MD 20892-7630
Phone: (301) 451-6737
Fax: (301) 480-1263
Email: eflynn@niaid.nih.gov


The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements; (2)
interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and (5)
assisting in the resolution of technical problems encountered during
performance.

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

The Contracting Officer hereby delegates the Project Officer as the Contracting
Officer’s authorized representative responsible for signing software license
agreements issued as a result of this contract.

The Government may unilaterally change its Project Officer designation.


ARTICLE G.2. KEY PERSONNEL

Pursuant to the Key Personnel clause incorporated in this contract, the
following individual is considered to be essential to the work being performed
hereunder:


11.

--------------------------------------------------------------------------------


                           Name     Title                
                           Carmen Betancourt, MS, MBA     Principal Investigator
                               Marc Gurwith, MD          
                           Lynne Deans          



ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACTFINANCIAL
REPORT


a. Invoice/Financing Request Instructions and Contract Financial Reporting for
NIH Cost-Reimbursement Type Contracts NIH(RC)-4 are attached and made part of
this contract. The instructions and the following directions for the submission
of invoices/financing request must be followed to meet the requirements of a
“proper” payment request pursuant to FAR 32.9.


  These instructions also provide for the submission of financial and personnel
reporting required by HHSAR 342.7002.


(1) Invoices/financing requests shall be submitted as follows:


  An original and two copies to the following designated billing office:


  Contracting Officer
Contract Management Branch
National Institute of Allergy and Infectious Diseases, NIH
Room 2230
6700-B ROCKLEDGE DRIVE, MSC 7612
BETHESDA, MD 20892-7612


(2) Inquiries regarding payment of invoices should be directed to the designated
billing office, (301)496- 0612.


b. The Contractor shall include the following certification on every invoice for
reimbursable costs incurred with Fiscal Year funds subject to the salary rate
limitation provisions as specified in ARTICLE H.12. of this contract. For
billing purposes, certified invoices are required for the billing period during
which the applicable Fiscal Year funds were initially charged through the final
billing period utilizing the applicable Fiscal Year funds:


  “I hereby certify that the salaries charged in this invoice are in compliance
with P.L. 108-7 and ARTICLE H.12. of the above referenced contract.”



ARTICLE G.4. INDIRECT COST RATES

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in Part II, Section I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:


  Director, Division of Financial Advisory Services
Office of Acquisition Management and Policy
National Institutes of Health
6100 Building, Room 6B05
6100 EXECUTIVE BLVD MSC 7540
BETHESDA MD 20892-7540


These rates are hereby incorporated without further action of the Contracting
Officer.


12.

--------------------------------------------------------------------------------





ARTICLE G.5. GOVERNMENT PROPERTY


a. In addition to the requirements of the clause, GOVERNMENT PROPERTY,
incorporated in SECTION I of this contract, the Contractor shall comply with the
provisions of DHHS Publication, Contractor’s Guide for Control of Government
Property, 1990, which is incorporated into this contract by reference. Among
other issues, this publication provides a summary of the Contractor’s
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract. A copy of this publication is available upon
request to the Contracts Property Administrator.


Requests for information regarding property under this contract should be
directed to the following office:


  Division of Personal Property Services, NIH
6011 Building, Suite 637
6011 EXECUTIVE BLVD MSC 7670
BETHESDA MD 20852-7670
(301) 496-6466


b. Notwithstanding the provisions outlined in the DHHS Publication, Contractor’s
Guide for Control of Government Property, 1990 which is incorporated in this
contract in paragraph a. above, the contractor shall use the form entitled,
“Report of Government Owned, Contractor Held Property” for performing annual
inventories required under this contract. This form is included as an attachment
in SECTION J of this contract.



ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE


a. Contractor Performance Evaluations


  Interim and final evaluations of contractor performance will be prepared on
this contract in accordance with FAR 42.15. The final performance evaluation
will be prepared at the time of completion of work. In addition to the final
evaluation, interim evaluations will be prepared annually to coincide with the
anniversary date of the contract.


  Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be Copies of the evaluations, contractor responses,
and review comments, if any, will be retained as part of the contract file, and
may be used to support future award decisions.


b. Electronic Access to Contractor Performance Evaluations


  Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:


  http://ocm.od.nih.gov/cdmp/cps_contractor.htm


  The registration process requires the contractor to identify an individual
that will serve as a primary contact and who will be authorized access to the
evaluation for review and comment. In addition, the contractor will be required
to identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.


13.

--------------------------------------------------------------------------------





SECTION H. SPECIAL CONTRACT REQUIREMENTS


ARTICLE H.1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS

The primary purpose of the Public Health Service (PHS) is to support and advance
independent research within the scientific community. PHS has established
effective, time tested and well recognized procedures for stimulating and
supporting this independent research by selecting from multitudes of
applications those research projects most worthy of support within the
constraints of its appropriations. The reimbursement through the indirect cost
mechanism of independent research and development costs not incidental to
product improvement would circumvent this competitive process.

To ensure that all research and development projects receive similar and equal
consideration, all organizations may compete for direct funding of independent
research and development projects they consider worthy of support by submitting
those projects to the appropriate Public Health Service grant office for review.
Since these projects may be submitted for direct funding, the Contractor agrees
that no costs for any independent research and development project, including
all applicable indirect costs, will be claimed under this contract.


ARTICLE H.2. HUMAN SUBJECTS

RESEARCH INVOLVING HUMAN SUBJECTS SHALL NOT BE CONDUCTED UNDER THIS CONTRACT
UNTIL THE PROTOCOL DEVELOPED IN PHASE II HAS BEEN APPROVED BY NIAID, WRITTEN
NOTICE OF SUCH APPROVAL HAS BEEN PROVIDED BY THE CONTRACTING OFFICER, AND THE
CONTRACTOR HAS PROVIDED TO THE CONTRACTING OFFICER A PROPERLY COMPLETED
“PROTECTION OF HUMAN SUBJECTS ASSURANCE IDENTIFICATION/IRB
CERTIFICATION/DECLARATION OF EXEMPTION”, FORM OMB NO. 0990-0263 (FORMERLY
OPTIONAL FORM 310) CERTIFYING IRB REVIEW AND APPROVAL OF THE PROTOCOL. THE HUMAN
SUBJECT CERTIFICATION CAN BE MET BY SUBMISSION OF THE CONTRACTOR’S SELF
DESIGNATED FORM, PROVIDED THAT IT CONTAINS THE INFORMATION REQUIRED BY THE
“PROTECTION OF HUMAN SUBJECTS ASSURANCE IDENTIFICATION/IRB
CERTIFICATION/DECLARATION OF EXEMPTION”, FORM OMB NO. 0990-0263 (FORMERLY
OPTIONAL FORM 310).


ARTICLE H.3. REQUIRED EDUCATION IN THE PROTECTION OF HUMAN RESEARCH PARTICIPANTS

NIH policy requires education on the protection of human subject participants
for all investigators receiving NIH contract awards for research involving human
subjects. For a complete description of the NIH Policy announcement on required
education in the protection of human subject participants, the contractor should
access the NIH Guide for Grants and Contracts Announcement dated June 5, 2000 at
the following website:
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-039.html.     The
information below is a summary of the NIH Policy Announcement:

The contractor shall maintain the following information: (1) a list of the names
and titles of the principal investigator and any other individuals working under
the contract who are responsible for the design and/or conduct of the research;
(2) the title of the education program(s) in the protection of human subjects
that has been completed for each named personnel and; (3) a one sentence
description of the educational program(s) listed in (2) above. This requirement
extends to investigators and all individuals responsible for the design and/or
conduct of the research who are working as subcontractors or consultants under
the contract.

Prior to any substitution of the Principal Investigator or any other individuals
responsible for the design and/or conduct of the research under the contract,
the contractor shall provide the following written information to the
Contracting Officer: the title of the education program and a one sentence
description of the program that has been completed by the replacement.


14.

--------------------------------------------------------------------------------





ARTICLE H.4. DATA AND SAFETY MONITORING IN CLINICAL TRIALS

The Contractor is directed to the full text of the NIH Policy regarding Data and
Safety Monitoring and Reporting of Adverse Events, which may be found at the
following web sites:

http://grants.nih.gov/grants/guide/notice-files/not98-084.html

http://grants.nih.gov/grants/guide/notice-files/not99-107.html

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-038.html

The Contractor must comply with the NIH Policy cited in these NIH Announcements,
the NIAID Clinical Terms of Award
(http://www.niaid.nih.gov/ncn/clinical/default_human.htm), and any other data
and safety monitoring requirements found elsewhere in this contract.

Data and Safety Monitoring shall be performed in accordance with the approved
Data and Safety Monitoring Plan.

The Data and Safety Monitoring Board and Plan shall be established and approved
prior to beginning the conduct of the clinical trial.


ARTICLE H.5. HUMAN MATERIALS

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.


ARTICLE H.6. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH


a. Pursuant to Public Law(s) cited in paragraph b., below, NIH is prohibited
from using appropriated funds to support human embryo research. Contract funds
may not be used for (1) the creation of a human embryo or embryos for research
purposes; or (2) research in which a human embryo or embryos are destroyed,
discarded, or knowingly subjected to risk of injury or death greater than that
allowed for research on fetuses in utero under 45 CFR 46.208(a)(2) and Section
498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). The term “human
embryo or embryos” includes any organism, not protected as a human subject under
45 CFR 46 as of the date of the enactment of this Act, that is derived by
fertilization, parthenogenesis, cloning, or any other means from one or more
human gametes or human diploid cells.


  Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.


b Public Law and Section No.     Fiscal Year     Period Covered       P.L.
108-7, Division G, Title V-     2003     10/1/02 - 9/30/03     General
Provisions, Section 510            



ARTICLE H.7. ARTICLE H.7. NEEDLE EXCHANGE


a. Pursuant to Public Law(s) cited in paragraph b., below, contract funds shall
not be used to carry out any program of distributing sterile needles or syringes
for the hypodermic injection of any illegal drug.


b. Public Law and Section No.     Fiscal Year     Period Covered       P.L.
108-7, Division G, Title V-     2003     10/1/02 - 9/30/03     General
Provisions, Section 505            




15.

--------------------------------------------------------------------------------





ARTICLE H.8. PRIVACY ACT

This procurement action requires the Contractor to do one or more of the
following: design, develop, or operate a system of records on individuals to
accomplish an agency function in accordance with the Privacy Act of 1974, Public
Law 93- 579, December 31, 1974 (5 USC 552a) and applicable agency regulations.
Violation of the Act may involve the imposition of criminal penalties.

The Privacy Act System of Records applicable to this project is Number
09-25-0200. This document may be accessed on the Internet at the following URL:
http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm.


ARTICLE H.9. INTRODUCTION OF RODENTS AND RODENT PRODUCTS

No rodent or rodent product shall be delivered into the NIH, NIAID environment
(NIH) directly, or through collaborative research or holding facilities under
contract to NIAID except by permit. Direct shipments to NIH from a commercial
colony will be considered exempt. Non-exempt sources must be approved by permit
issued through the National Center for Research Resources (NCRR). The permit
must be obtained by the Contractor prior to the shipment to NIH of the rodents
and/or rodent products. The Contractor must be sure that this permit exists and
is current before transferring rodents or rodent products into the NIH, NIAID
environment. Refusal or negligence to do so will be considered a material breach
of contract and may be treated as any other such material breach. Applications
for permits should be submitted not less than 30 days prior to shipping date to:
NIH Veterinary Resources Branch (VRP), National Center for Research Resources
(NCRR), Scientific Services Branch, Laboratory Sciences Section, Building 28A,
Room 111, 28 LIBRARY DR MSC 5210, BETHESDA MD 20892-5210, (301)496-2527.


ARTICLE H.10. RESTRICTION FROM USE OF LIVE VERTEBRATE ANIMALS

UNDER GOVERNING POLICY, FEDERAL FUNDS ADMINISTERED BY THE PUBLIC HEALTH SERVICE
(PHS) SHALL NOT BE EXPENDED FOR RESEARCH INVOLVING LIVE VERTEBRATE ANIMALS
WITHOUT PRIOR APPROVAL BY THE OFFICE OF LABORATORY ANIMAL WELFARE (OLAW), OF AN
ASSURANCE TO COMPLY WITH THE PHS POLICY ON HUMANE CARE AND USE OF LABORATORY
ANIMALS. THIS RESTRICTION APPLIES TO ALL PERFORMANCE SITES (e.g. COLLABORATING
INSTITUTIONS, SUBCONTRACTORS, SUBGRANTEES) WITHOUT OLAW-APPROVED ASSURANCES,
WHETHER DOMESTIC OR FOREIGN.


ARTICLE H.11. ANIMAL WELFARE

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals. This policy may be accessed at
http://grants1.nih.gov/grants/olaw/references/phspol.htm


ARTICLE H.12. SALARY RATE LIMITATION LEGISLATION PROVISIONS


a. Pursuant to Public Law(s) cited in paragraph b., below, no NIH Fiscal Year
funds may be used to pay the direct salary of an individual through this
contract at a rate in excess of applicable amount shown for the fiscal year
covered. Direct salary is exclusive of fringe benefits, overhead, and general
and administrative expenses (also referred to as “indirect cost” or “facilities
and administrative (F&A) costs”). Direct salary has the same meaning as the term
“institutional base salary.” An individual’s direct salary (or institutional
base salary) is the annual compensation that the contractor pays for an
individual’s appointment whether that individual’s time is spent on research,
teaching, patient care or other activities. Direct salary (or institutional base
salary) excludes any income that an individual may be permitted to earn outside
of duties to the contractor. The per year salary rate limit also applies to
individuals proposed under subcontracts. It does not apply to fees paid to
consultants. If this is a multiple year contract, it may be subject to
unilateral modifications by the Government if an individual’s salary rate
exceeds any salary rate ceiling established in future HHS appropriation acts.


b. Public Law No.     Fiscal Year     Dollar Amount of     P.L. 108-7, Division
G, Title II-     2003     Salary Limitation     General Provisions, Section 204
        Executive Level I    




16.

--------------------------------------------------------------------------------


c. Direct salaries which will be paid with FY-03 funds are limited to the
Executive Level I rate which was in effect on the date(s) the expense was
incurred.


*For contract expenditures using FY-03 funds, the period 10/1/02 — 12/31/02 the
Executive Level rate is $166,700. Effective 1/1/03, for contract expenditures
using FY-03 funds, the Executive Level I rate is increased to $171,900 and will
remain at that level until such time as it is determined to raise the Executive
Schedule annual rates. See the web site listed below for Executive Schedule
rates of pay.

LINK to EXECUTIVE LEVEL SALARIES: http://www.opm.gov/oca/PAYRATES/index.htm
(Click on “Executive Schedule” for the current Fiscal Year’s salary rate or
scroll down to the “General Schedule Salary Tables from Previous Years” to
locate the Executive Level salary rates from previous years.)


ARTICLE H.13. PUBLICATION AND PUBLICITY

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:


  “This project has been funded in whole or in part with Federal funds from the
National Institute of Allergy and Infectious Diseases, National Institutes of
Health, Department of Health and Human Services, under Contract No. N01-AI-
30053.”



ARTICLE H.14. PRESS RELEASES


a. Pursuant to Public Law(s) cited in paragraph b., below, the contractor shall
clearly state, when issuing statements, press releases, requests for proposals,
bid solicitations and other documents describing projects or programs funded in
whole or in part with Federal money: (1) the percentage of the total costs of
the program or project which will be financed with Federal money; (2) the dollar
amount of Federal funds for the project or program; and (3) the percentage and
dollar amount of the total costs of the project or program that will be financed
by nongovernmental sources.


b. Public Law and Section No.   Fiscal Year     Period Covered     P.L. 108-7,
Division G, Title V-   2003     10/1/02 - 9/30/03     General Provisions,
Section 507            



ARTICLE H.15. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips@os.dhhs.gov, and the mailing
address is: Office of Inspector General Department of Health and Human Services
TIPS HOTLINE P.O. Box 23489 Washington, D.C. 20026


ARTICLE H.16. ANTI -LOBBYING


a. Pursuant to Public Law(s) cited in paragraph c., below, contract funds shall
not be used, other than for normal and recognized executive-legislative
relationships, for publicity or propaganda purposes, for the preparation,
distribution, or use of any kit, pamphlet, booklet, publication, radio,
television, or video presentation designed to support or defeat legislation
pending before the Congress or any State legislature, except in presentation to
the Congress or any State legislature itself.


b. Contract funds shall not be used to pay salary or expenses of the contractor
or any agent acting for the contractor, related to any activity designed to
influence legislation or appropriations pending before the Congress or any State
legislature.


17.

--------------------------------------------------------------------------------


c. Public Law and Section No.     Fiscal Year     Period Covered                
          for a., above: P.L. 108-7, Division G,     2003     10/1/02 - 9/30/03
    Title V- General Provisions, Section 503a             for b., above: P.L.
108-7, Division G,     2003     10/1/02 - 9/30/03     Title V. General
Provisions, Section 503b            





ARTICLE H.17. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community. NIH provides guidance, entitled, “Sharing
Biomedical Research Resources: Principles and Guidelines for Recipients of NIH
Research Grants and Contracts,” (Federal Register Notice, December 23, 1999 {64
FR 72090}), concerning the appropriate terms for disseminating and acquiring
these research resources. This guidance, found at :
http://ott.od.nih.gov/NewPages/64FR72090.pdf. is intended to help contractors
ensure that the conditions they impose and accept on the transfer of research
tools will facilitate further biomedical research, consistent with the
requirements of the Bayh-Dole Act and NIH funding policy.

Note: For the purposes of this Article, the terms, “research tools,” “research
materials,” and “research resources” are used interchangeably and have the same
meaning.


ARTICLE H.18. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORISM ACTIVITIES

The Contractor acknowledges that U. S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.


ARTICLE H.19. SELECT AGENT AWARDS TO FOREIGN CONTRACTORS STATUS

This award includes research involving Select Agents (see 42 CFR 73 for the
Select Agent list; and 7 CFR 331 and 9 CFR 121 for the relevant animal and plant
pathogens). Before using contract funds for any work directly involving the
Select Agents, the contractor must provide information satisfactory to the NIH
that a process equivalent to that described in 42 CFR 73 for US institutions is
in place and will be administered for all Select Agent work covered by the
contract. The contractor must address the following key elements for their
institution: safety; security; training; procedures for ensuring that only
approved/appropriate individuals have access to the Select Agents; and any
applicable laws, regulations and policies equivalent to 42 CFR 73.


ARTICLE H.20. OFFICE OF HEALTH AND SAFETY - LABORATORY REGISTRATION/SELECT AGENT
TRANSFER PROGRAM

The awardee is responsible for ensuring that all work under this grant,
cooperative agreement, or contract complies with all Federal requirements
related to select agents including CDCs that can be found at
http://www.cdc.gov/od/ohs/1rsat.htm and NIH’s OBRA that can be found at
http://grants1.nih.gov/grants/guide/notice-files/NOT-OD-02-052.htm.


ARTICLE H.21. POSSESSION, USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

Work involving select biological agents or toxins shall not be conducted under
this contract until the contractor and any affected subcontractor(s) are granted
a certificate of registration or are authorized to work with the applicable
select agents.

For possession, use and transfer of biological agents or toxins that have been
determined to have the potential to pose a severe threat to: 1) public health
and safety; 2) both human and animal health; animal health, or animla products;
and/or 3) plant health or plant products, registration information must be
submitted to the Centers for Disease Control and Prevention, Department of
Health and Human Services (DHHS) or the Animal and Plant Health Inspection
Service (APHIS), U.S. Department of Agriculture (USDA) as applicable.


18.

--------------------------------------------------------------------------------




Listings of HHS select agents and toxins, biologic agents and toxins, and
overlap agents or toxins as well as information about the registration process,
can be obtained on the Select Agent Program Web site at
http://www.cdc.gov/od/sap.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


19.

--------------------------------------------------------------------------------




PART II — CONTRACT CLAUSES


SECTION I. CONTRACT CLAUSES


ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.arnet.gov/far/.


a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:


FAR             CLAUSE             NO.     DATE     TITLE    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    52.202-1     Dec 2001     Definitions                       52.203-3     Apr
1984     Gratuities (Over $100,000)                       52.203-5     Apr 1984
    Covenant Against Contingent Fees (Over $100,000)                      
52.203-6     Jul 1995     Restrictions on Subcontractor Sales to the Government
(Over $100,000)                 52.203-7     Jul 1995     Anti-Kickback
Procedures (Over $100,000)                       52.203-8     Jan 1997    
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)                                   52.203-10     Jan 1997    
Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)        
        52.203-12     Jun 2003     Limitation on Payments to Influence Certain
Federal Transactions (Over $100,000)                             52.204-4    
Aug 2000     Printed or Copied Double-Sided on Recycled Paper (Over $100,000)  
                    52.209-6     Jul 1995     Protecting the Government's
Interests When Subcontracting With Contractors Debarred, Suspended, or Proposed
for Debarment (Over $25,000)                                   52.215-2     Jun
1999     Audit and Records - Negotiation (Over $100,000)                      
52.215-8     Oct 1997     Order of Precedence - Uniform Contract Format        
              52.215-10     Oct 1997     Price Reduction for Defective Cost or
Pricing Data                       52.215-12     Oct 1997     Subcontractor Cost
or Pricing Data (Over $500,000)                       52.215-14     Oct 1997    
Integrity of Unit Prices (Over $100,000)                       52.215-15     Dec
1998     Pension Adjustments and Asset Reversions                      
52.215-18     Oct 1997     Reversion or Adjustment of Plans for Post-Retirement
Benefits (PRB) other than Pensions                                   52.215-19  
  Oct 1997     Notification of Ownership Changes                       52.215-21
    Oct 1997     Requirements for Cost or Pricing Data or Information Other Than
Cost or Pricing Data - Modifications                                   52.216-7
    Dec 2002     Allowable Cost and Payment                       52.216-8    
Mar 1997     Fixed Fee 52.219-8 Oct 2000 Utilization of Small Business Concerns
(Over $100,000)                                   52.219-9     Jan 2002    
Small Business Subcontracting Plan (Over $500,000)                      
52.219-16     Jan 1999     Liquidated Damages - Subcontracting Plan (Over
$500,000)                




20.

--------------------------------------------------------------------------------


52.222-2     Jul 1990     Payment for Overtime Premium (Over $100,000) (Note:
The dollar amount in paragraph (a) of this                      clause is $0
unless otherwise specified in the contract.)                       52.222-3    
Jun 2003     Convict Labor 52.222-26 Apr 2002 Equal Opportunity                
      52.222-35     Dec 2001     Equal Opportunity for Special Disabled
Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans                      
52.222-36     Jun 1998     Affirmative Action for Workers with Disabilities    
                  52.222-37     Dec 2001     Employment Reports on Special
Disabled Veterans,             Veterans of the Vietnam Era, and Other Eligible
Veterans                       52.223-6     May 2001     Drug-Free Workplace    
                  52.223-14     Jun 2003     Toxic Chemical Release Reporting  
                    52.225-1     Jun 2003     Buy American Act - Supplies      
                52.225-13     Jun 2003     Restrictions on Certain Foreign
Purchases                       52.227-1     Jul 1995     Authorization and
Consent, Alternate I (Apr 1984)                       52.227-2     Aug 1996    
Notice and Assistance Regarding Patent and
Copyright Infringement (Over $100,000)                       52.227-11     Jun
1997     Patent Rights - Retention by the Contractor (Short Form)
(Note: In accordance with FAR 27.303(a)(2),             paragraph (f) is
modified to include the requirements
in FAR 27.303(a)(2)(I) through (iv).             The frequency of reporting in
(I) is annual.                       52.227-14     Jun 1987     Rights in Data -
General                       52.232-9     Apr 1984     Limitation on
Withholding of Payments                       52.232-17     Jun 1996    
Interest (Over $100,000)                       52.232-20     Apr 1984    
Limitation of Cost                       52.232-23     Jan 1986     Assignment
of Claims                       52.232-25     Feb 2002     Prompt Payment,
Alternate I (Feb 2002)                       52.232-34     May 1999     Payment
by Electronic Funds Transfer—Other
Than Central Contractor Registration                       52.233-1     Jul 2002
    Disputes                       52.233-3     Aug 1996     Protest After
Award, Alternate I (Jun 1985)                       52.242-1     Apr 1984    
Notice of Intent to Disallow Costs                       52.242-3     May 2001  
  Penalties for Unallowable Costs (Over $500,000)                       52.242-4
    Jan 1997     Certification of Final Indirect Costs                      
52.242-13     Jul 1995     Bankruptcy (Over $100,000)                      
52.243-2     Aug 1987     Changes - Cost Reimbursement, Alternate V (Apr 1984)  
                    52.244-2     Aug 1998     Subcontracts, Alternate II (Aug
1998) *If written
consent to subcontract is required, the identified             subcontracts are
listed in ARTICLE B, Advance
Understandings.                       52.244-5     Dec 1996     Competition in
Subcontracting (Over $100,000)                       52.245-5     Jun 2003    
Government Property (Cost-Reimbursement, Time
and Material, or Labor-Hour Contract)                       52.246-23     Feb
1997     Limitation of Liability (Over $100,000)                       52.249-6
    Sep 1996     Termination (Cost-Reimbursement)                      
52.249-14     Apr 1984     Excusable Delays 52.253-1 Jan 1991 Computer
Generated Forms                       52.253-1     Jan 1994     Computer
Generated Forms    




21.

--------------------------------------------------------------------------------


b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CFR CHAPTER 3) CLAUSES:


HHSAR             CLAUSE             NO.     DATE     TITLE    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    352.202-1     Jan 2001     Definitions - with Alternate paragraph (h) (Jan
2001)                       352.216-72     Oct 1990     Additional Cost
Principles                       352.228-7     Dec 1991     Insurance -
Liability to Third Persons                       352.232-9     Apr 1984    
Withholding of Contract Payments                       352.233-70     Apr 1984  
  Litigation and Claims                       352.242-71     Apr 1984     Final
Decisions on Audit Findings                       352.270-5     Apr 1984     Key
Personnel                       352.270-6     Jul 1991     Publications and
Publicity 3                       52.270-7     Jan 2001     Paperwork Reduction
Act    


{End of GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT — Rev. 6/2003}.


ARTICLE I.2. AUTHORIZED SUBSTITUTION OF CLAUSES

ARTICLE I.1. of this SECTION is hereby modified as follows:

FAR Clause 52.232-20, LIMITATION OF COST, is deleted in its entirety and FAR
Clause 52.232-22, LIMITATION OF FUNDS (APRIL 1984) is substituted therefor.
Note: When this contract is fully funded, FAR Clause 52.232-22, LIMITATION OF
FUNDS will no longer apply and FAR Clause 52.232-20, LIMITATION OF COST will
become applicable.


ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
Contracting Officer will make their full text available.


a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES


(1) FAR 52.215-17, Waiver of Facilities Capital Cost of Money (OCTOBER 1997).


(2) FAR 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (JANUARY 1999).


  “(c) Waiver of evaluation preference.....


  {} Offeror elects to waive the evaluation preference.”


(3) FAR 52.219-23, Notice of Price Evaluation Adjustment for Small Disadvantaged
Business Concerns (JUNE 2003).


  “(b) Evaluation adjustment. (1) The Contracting Officer will evaluate offers
by adding a factor of 10% to the price of all offers, except — ...”


(4) FAR 52.224-1, Privacy Act Notification (APRIL 1984)





22.

--------------------------------------------------------------------------------


(5) FAR 52.224-2, Privacy Act (APRIL 1984)


(6) FAR 52.227-14, Rights in Data — General (JUNE 1987).


(7) FAR 52.242-3, Penalties for Unallowable Costs (MAY 2001).


(8) FAR 52.247-63, Preference for U.S. Flag Air Carriers (JUNE 2003).


b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:


(1) HHSAR 352.223-70, Safety and Health (JANUARY 2001). {This clause is provided
in full text in SECTION J — ATTACHMENTS.}


(2) HHSAR 352.270-8, Protection of Human Subjects (JANUARY 2001).


  Note: The Office for Human Research Protections (OHRP), Office of the
Secretary (OS), Department of Health and Human Services (DHHS) is the office
responsible for oversight of the Protection of Human subjects and should replace
Office for Protection from Research Risks (OPRR), National Institutes of Health
(NIH) wherever it appears in this clause.


(3) HHSAR 352.270-9, Care of Live Vertebrate Animals (JANUARY 2001).


c. NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:


  The following clauses are attached and made a part of this contract:


(1) NIH (RC)-7, Procurement of Certain Equipment (APRIL 1984) (OMB Bulletin
81-16).


(2) NIH(RC)-11, Research Patient Care Costs (4/1/84).



ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

This contract incorporates the following clauses in full text.

FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:


a. FAR Clause 52.244-6, SUBCONTRACTS FOR COMMERCIAL ITEMS (APRIL 2003)


  (a)     Definitions. As used in this clause —


  Commercial item, has the meaning contained in the clause at 52.202-1,
Definitions.


  Subcontract, includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.


(b) To the maximum extent practicable, the Contractor shall incorporate, and
require its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract.


(c) (1) The Contractor shall insert the following clauses in subcontracts for
commercial items:


  (i) 52.219-8, Utilization of Small Business Concerns (OCT 2000) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.


23.

--------------------------------------------------------------------------------


  (ii) 52.222-26, Equal Opportunity (APR 2002) (E.O. 11246).


  (iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (DEC 2001) (38 U.S.C. 4212(a)).


  (iv) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998)
(29 U.S.C. 793).


  (v) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(APR 2003) (46 U.S.C. Appx 1241 and 10 U.S.C. 2631) (flow down required in
accordance with paragraph (d) of FAR clause 52.247-64).


  (2) While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.


(d) The Contractor shall include the terms of this clause, including this
paragraph (d), in subcontracts awarded under this contract.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


24.

--------------------------------------------------------------------------------




PART III


SECTION J. LIST OF ATTACHMENTS

The following documents are attached and incorporated in this contract:


1. Statement of Work, September 30, 2003, 3 pages.


2. Invoice/Financing Request and Contract Financial Reporting Instructions for
NIH Cost-Reimbursement Type Contracts, NIH(RC)-4, (5/97), 5 pages.


3. Inclusion Enrollment Report, 5/01 (Modified OAMP: 10/01), 1 page.


4. Annual Technical Progress Report Format for Each Study, July 1994, 1 page.


5. Safety and Health, HHSAR Clause 352.223-70, (1/01), 1 page.


6. Procurement of Certain Equipment, NIH(RC)-7, 4/1/84, 1 page.


7. Research Patient Care Costs, NIH(RC)-11, 4/1/84, 1 page


8. Report of Government-Owned, Contractor Held Property, 1 page.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


25.

--------------------------------------------------------------------------------




PART IV


SECTION K. REPRESENTATIONS AND CERTIFICATIONS

The following documents are incorporated by reference in this contract:


1. Representations and Certifications, dated September 8, 2003.


2. Human Subjects Assurance Identification Number VaxGen, Inc. FWA00001083,
dated


3. Animal Welfare Assurance Numbers —


  Subcontractor Argus Research Laboratories, Inc./Charles River Labs - A3963-01
Subcontractor Battelle Memorial Institute-Columbus - A3034-01
Subcontractor Covance Laboratories, Inc. - A3218-01


END of the SCHEDULE
(CONTRACT)

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


26.

--------------------------------------------------------------------------------




Statement of Work

   Production and Testing of Anthrax Recombinant Protective Antigen (rPA)
Vaccine

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to accomplish
the tasks and milestones described below. Performance and spending under this
contract will be consistent with the work plans, schedule and budget described
in the Contractor’s initial proposal dated June 27, 2003,and the Final Proposal
Revision dated September 8, 2003, which includes the answers provided in
Response to the Technical and Administrative Questions.

Using intellectual property to which the company has unencumbered access and
documents “freedom to operate” and technology known to be acceptable in the
production of vaccines licensed for use in the U. S., the Contractor shall
accomplish the following work associated with intermediate-scale manufacturing
and product testing:


(a) Manufacture, formulate, fill, finish, release and deliver to the government
as single doses, up to 3-5 x 10e6 doses of rPA anthrax vaccine from at least
three (3) current cGMP consistency lots. This cGMP manufacturing shall be
preceded by transfer of assay and process technologies, process development and
validation and engineering runs sufficient to insure production of at least
three cGMP consistency lots suitable for Phase 3 trials and acceptable to the
FDA.


(b) Develop and validate product release and characterization criteria,
serological assays and reagents that shall ultimately support BLA submission and
product licensure.


(c) Develop, implement and execute accelerated and long-term stability testing
programs that shall ensure the safety, sterility, potency and integrity of the
IND vaccine inventory.


(d) Store, maintain and replenish the rPA vaccine inventory, as necessary,
through the end of this contract.


(e) Conduct preclinical and clinical testing to assure the safety and efficacy
of the initial and stored vaccine inventory; and to obtain data that shall
contribute to submission of a Biologics License Application (BLA) to the Food
and Drug Administration (FDA). Preclinical testing shall include two
well-characterized, appropriate animal models with B. anthracis spore aerosol
challenge to enable correlation of efficacious immune response in animals to
immune response in man. These models shall continue to be refined such that data
provided from future pivotal studies be adequate to support vaccine licensure
under the animal rule.


(f) Conduct initial Phase 2 clinical trials.


  Milestones: Consistent with the urgent requirement and work requirements
described above, the Contractor will submit a proposed plan, and execute this
plan to accomplish the following milestones. Unless otherwise agreed, all
milestones will conclude with delivery of an acceptable final milestone report
to the NIAID.


1. Milestone 1: Within three months of contract award, refine and submit a
preclinical testing plan to licensure that is integrated with the clinical
testing and manufacturing plans using the most current and available information
including consultation with DMID and FDA Center for Biologics Evaluation and
Research (CBER). This plan shall: a) be such that effort for all animal studies
and budget for non-aerosol animal challenge studies are “front-loaded” so that
as much animal data as possible will be acquired within two years of contract
award, b) in addition to safety and efficacy data in animals, provide for
studies that demonstrate correlates of protection in two animal models and
delineation of surrogate markers to support licensure under 21 CFR 601.91, c)
contain studies addressing both GUP and PEP. Additionally, to more fully
characterize the complete immune response to rPA, Cell Mediated Immunity (CMI)
responses shall also be proposed and evaluated for their potential as correlates
of protection. Although DMID shall directly fund and oversee aerosol challenge
studies, these studies shall be proposed by successful offeror(s) and reviewed
and implemented as a function of collaboration between offeror(s) and the rPA
Interagency Animal Working Group.


27.

--------------------------------------------------------------------------------


  2. Milestone 2: Within three months of contract award, refine and submit a
clinical testing plan to licensure that is integrated with the preclinical
testing and manufacturing plans using the most current and available information
including consultation with DMID and CBER. Clinical trial activities performed
as a result of this solicitation shall include Phase 2 trials to determine
optimum dose and optimum dosing regimen. Phase 2 trials for the young, elderly
and special populations and Phase 3 trials are not a requirement of this
milestone. Given the duration, cost and importance of clinical trials, the
schedule for each clinical trial must clearly indicate key events.


  3. Milestone 3: Within three months of contract award and using the most
current and available information including consultation with DMID and CBER,
refine and submit a regulatory development and support plan that is integrated
with all testing and manufacturing activities. Activities in this plan include
IND maintenance, verbal and written communications with CBER, and compilation of
data and materials that will be required in the BLA.


  4. Milestone 4: Within six months of contract award, complete development and
validation of all assays necessary for product characterization, release and
potency evaluation. Validation must comply with relevant FDA and ICH guidelines.
Milestone completion shall be determined by submission of a validation
report(s).


  5. Milestone 5: Within six months of contract award, demonstrate to the DMID
and/or its designee(s) that the final production facility is suitable for
manufacture of licensable rPA vaccine. The manufacturing facility and production
processes shall be maintained at cGMP standards throughout all manufacturing
operations. As part of the technical proposal, the offeror must provide
documentation of the adequacy of facilities available for increased production
of vaccine. As required by this acquisition, the proposed manufacturing facility
must be operated in compliance with cGMP and shall produce product of licensable
quality. Quality Control (QC) and Quality Assurance (QA) programs must be in
place and sufficient to ensure cGMP manufacture of rPA vaccine acceptable for
licensure. Quality programs must be maintained at cGMP standards throughout all
manufacturing operations.


  6. Milestone 6: Within nine months of contract award, demonstrate to DMID
and/or its designee(s) that all technology transfer and process development
necessary for intermediate-scale cGMP manufacture of three million-doses of rPA
vaccine has been completed. This process includes completion and QC/QA release
of all necessary documentation, and completion of all process development and
engineering runs (for manufacture and fill) in the same facility(s) to be used
for final consistency lot production.


  7. Milestone 7: Within 12 months of contract award, refine and submit for DMID
approval, a plan to maintain, test, and replenish the rPA anthrax vaccine
inventory for the period of this contract. This milestone pertains to all
activities required to maintain the vaccine inventory other than stability
testing. A stability plan shall be contained in the proposal; however, the final
stability testing plan must be that agreed to and approved by the Project
Officer.


  8. Milestone 8: Within 12 months of contract award, complete the first Phase
2, dose optimization clinical trial. Testing shall begin only after the plan and
initial protocols are approved by the Project Officer, and suitable cGMP test
material is available.


  9. Milestone 9: Within twelve months of award, provide a feasibility plan to
manufacture, formulate, fill and finish, test, and deliver to the government up
to 25 million doses of the candidate rPA vaccine suitable for storage in a
stockpile for emergency use. This plan shall be based on production of a
stockpile produced from multiple, consistent, cGMP vaccine lots. The plan shall
include proposed steps to be taken to monitor the quality and replenish the
stockpile as needed to maintain its ready availability for emergency use under
IND. The feasibility plan shall include: (a) details of the process to scale-up
production of multiple lots, including data to support the approach, i.e.
successful scale-up of similar product class or data to or from intermediate
scales of production; (b) timeline for production and delivery of up to 25
million doses of product; (c) strategy that will be pursued to seek a US license
for the product and to provide continued support for maintaining an active
government-held IND (this strategy shall be consistent with, and refined from,
plans developed in Milestones 1-3); (d) estimates of cost/dose of up to 25
million doses delivered as single doses to the government for use, and (e) a
plan to monitor and replenish the stockpile as needed in consultation with the
managers of the Government stockpile (this plan shall be consistent with, and
refined from, Milestone 7).


28.

--------------------------------------------------------------------------------


  10. Milestone 10: Within 18 months of contract award, complete manufacture and
release of bulk drug substance from at least three cGMP consistency lots.


  11. Milestone 11: Within 21 months of contract award, complete formulation,
fill and finish of all drug product lots that shall comprise the three million
single-dose rPA anthrax vaccine inventory.


  12. Milestone 12: Vaccine from each consistency lot must be delivered to, or
stored for, the government as directed immediately upon completion of drug
product characterization and testing under GLP conditions, and release (under
IND). Within 24 months of contract award, the entire three million-dose vaccine
inventory shall have been delivered to, or stored for, the government as
directed.


  13. Milestone 13: Within 24 months of contract award, complete the second
Phase 2, clinical trial. Testing shall begin only after the Project Officer
approves the plan and initial protocols.


  14. Milestone 14: Within 36 months of contract award complete the preclinical
testing plan delineated in Milestone 1. Each GLP study shall be initiated
following Project Officer approval of the plan and when suitable cGMP test
material is available. Preclinical testing shall be conducted so that as much
data as possible is obtained during the first two years after contract award.


  15. Milestone 15: Within 36 months of contract award complete the regulatory
development and support plan delineated in Milestone 3. These activities shall
begin following Project Officer approval of the plan.


  16. Milestone 16: Within 36 months of contract award complete the stability
testing plan for drug substance and drug product.


  17. Milestone 17: Within 36 months of contract award, store, maintain, test
and replenish the vaccine inventory as needed. These activities, which do not
include stability testing, shall begin when the vaccine inventory is completed
and continue to the end of the contract period of performance.


  Meetings and Conferences: The Contractor shall participate in regular meetings
to coordinate and oversee the contract effort as directed by the Project
Officer. Such meetings may include, but are not limited to, meetings of all
contractors and subcontractors to discuss preclinical and clinical study
designs; meetings with individual contractors and other PHS officials to discuss
the technical, regulatory and ethical aspects of the program; and meetings with
NIH technical consultants to discuss technical data provided by the contractor.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


29.

--------------------------------------------------------------------------------





DETAILED TABLE OF CONTRACT CONTENTS


  PAGE   PART I. — THE SCHEDULE 1   SECTION A. SOLICITATION CONTRACT FORM 1    
  SECTION B. SUPPLIES OR SERVICES AND PRICES/COSTS   3             ARTICLE B.1.
BRIEF DESCRIPTION OF SUPPLIES OR SERVICES   3             ARTICLE B.2. ESTIMATED
COST AND FIXED FEE   3             ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT
COSTS   3             ARTICLE B.4. ADVANCE UNDERSTANDINGS   4       SECTION C.
DESCRIPTION/SPECIFICATIONS/WORK STATEMENT   9             ARTICLE C.1. STATEMENT
OF WORK   9             ARTICLE C.2. REPORTING REQUIREMENTS   9      
      ARTICLE C.3. INVENTION REPORTING REQUIREMENT   11       SECTION D.
PACKAGING, MARKING AND SHIPPING   11       SECTION E. INSPECTION AND ACCEPTANCE
  11       SECTION F. DELIVERIES OR PERFORMANCE ARTICLE   12             ARTICLE
F.1. DELIVERIES   12             ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE 
  13       SECTION G. CONTRACT ADMINISTRATION DATA   13             ARTICLE G.1.
PROJECT OFFICER   13             ARTICLE G.2. KEY PERSONNEL   13      
      ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST
                               AND CONTRACT FINANCIAL REPORT   14      
      ARTICLE G.4. INDIRECT COST RATES   14             ARTICLE G.5. GOVERNMENT
PROPERTY   15             ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR
PERFORMANCE   15       SECTION H. SPECIAL CONTRACT REQUIREMENTS   16      
      ARTICLE H.1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH
                               AND DEVELOPMENT PROJECTS   16             ARTICLE
H.2. HUMAN SUBJECTS   16             ARTICLE H.3. REQUIRED EDUCATION IN THE
PROTECTION OF HUMAN
                                RESEARCH PARTICIPANTS   16             ARTICLE
H.4. DATA AND SAFETY MONITORING IN CLINICAL TRIALS   17             ARTICLE H.5.
HUMAN MATERIALS   17             ARTICLE H.6. CONTINUED BAN ON FUNDING OF HUMAN
EMBRYO RESEARCH   17             ARTICLE H.7. NEEDLE EXCHANGE   17      
      ARTICLE H.8. PRIVACY ACT   18




-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)


      PAGE                     ARTICLE H.9. INTRODUCTION OF RODENTS AND RODENT
PRODUCTS       18                     ARTICLE H.10. RESTRICTION FROM USE OF LIVE
VERTEBRATE ANIMALS       18                     ARTICLE H.11. ANIMAL WELFARE    
  18                     ARTICLE H.12. SALARY RATE LIMITATION LEGISLATION
PROVISIONS       18                     ARTICLE H.13. PUBLICATION AND PUBLICITY
      19                     ARTICLE H.14. PRESS RELEASES       19              
      ARTICLE H.15. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE       19
                    ARTICLE H.16. ANTI -LOBBYING       19              
      ARTICLE H.17. OBTAINING AND DISSEMINATING BIOMEDICAL
       RESEARCH RESOURCES       20                     ARTICLE H.18. PROHIBITION
ON CONTRACTOR INVOLVEMENT WITH
       TERRORISM ACTIVITIES       20                     ARTICLE H.19. SELECT
AGENT AWARDS TO FOREIGN CONTRACTOR’S
       STATUS       20                     ARTICLE H.20. OFFICE OF HEALTH AND
SAFETY - LABORATORY
       REGISTRATION/SELECT AGENT TRANSFER PROGRAM       20              
      ARTICLE H.21. POSSESSION, USE AND TRANSFER OF SELECT
       BIOLOGICAL AGENTS OR TOXINS       20               PART II. — CONTRACT
CLAUSES       22               SECTION I. CONTRACT CLAUSES       22            
        ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT
       RESEARCH AND DEVELOPMENT CONTRACT - FAR 52.252-2, CLAUSES
       INCORPORATED BY REFERENCE(FEBRUARY 1998)       22              
      ARTICLE I.2. AUTHORIZED SUBSTITUTION OF CLAUSES       24              
      ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES       24              
      ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED
      IN FULL TEXT       25               PART III.       27              
SECTION J. LIST OF ATTACHMENTS       27                            1. Statement
of work 27                            2. Invoice/Financing Request and Contract
Financial Reporting Instructions                    for NIH Cost-Reimbursement
Type Contracts 27                            3. Inclusion Enrollment Report 27  
                         4. Annual Technical Progress Report Format for Each
Study 27                            5. Safety & Health 27              
             6. Procurement of Certain Equipment 27              
             7. Research Patient Care Costs 27                          8.
Report of Government-Owned, Contractor Held Property 27   PART IV.       28    
          SECTION K. REPRESENTATIONS AND CERTIFICATIONS       28    
             1. Representations and Certifications 28            
             2. Human Subjects Assurance Indentification Number 28            
             3. Animal Welfare Assurance Number 28


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.


-ii-

--------------------------------------------------------------------------------